           Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 1 of 64




                                  Exhibit “C”

                       (Alabama Supreme Court Opinion)




{05754155.1}
           Case 20-10910-CSS      Doc 510-4     Filed 01/19/21   Page 2 of 64



REL:   September 18, 2020




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                               SPECIAL TERM, 2020
                              ____________________

                                     1180508
                              ____________________

                    Protective Life Insurance Company

                                           v.

                            Apex Parks Group, LLC

                   Appeal from Jefferson Circuit Court
                               (CV-17-165)



MENDHEIM, Justice.

       Protective Life Insurance Company ("Protective") appeals

from a judgment entered on a jury verdict rendered in the

Jefferson Circuit Court against Protective and in favor of

Apex      Parks      Group,      LLC     ("Apex"),        in     the     amount       of
            Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 3 of 64



1180508

$11,495,890.41. We reverse the judgment and render a judgment

for Protective.

                                  I.   Facts

       Apex, a California-based corporation, owns and operates

16 moderately sized amusement parks, water parks, and family-

entertainment centers nationwide.               Apex's founder and chief

executive officer was Alexander Weber, who had possessed

43 years' experience in the industry and who was critical to

Apex's success.         Because of Weber's importance, in early 2016

Apex       sought   a    "key-man"     insurance        policy      on      Weber.1

Protective is a Birmingham-based insurance company owned by

the Dai-ichi Corporation.




       1

            "'Key man' life insurance policies are life
       insurance policies purchased by businesses to pay
       the expenses triggered by loss of a person essential
       to the business's operation -- the irreplaceable
       CEO, inventor, marketing vice president, or any
       other 'key' man or woman. These are often (but not
       always) intended to pay for a buy-out of the
       deceased key person's share in the firm's equity
       (especially if the firm is a closely held
       corporation or a partnership)."

Malla Pollack, Proof of Facts Evidencing Insurable Interest in
Key Man Life Insurance Policy, 152 Am. Jur. Proof of Facts 3d
§ 5, 518 (2016) (footnotes omitted).
                                       2
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 4 of 64



1180508

       Apex   applied   for    key-man     insurance       for    Weber   with

Protective in March 2016; Apex used an insurance broker to aid

in the application process.         At that time, Weber was 64 years

old.      The initial premium quote provided to Apex on the

insurance application was $40,054.33, contingent upon approval

by Protective's underwriters.

       On March 2, 2016, Protective had Weber interviewed by a

paramedical professional to gain information about his medical

history.      Weber answered several detailed questions, and in

the process he revealed that he had high blood pressure, high

cholesterol, and that he had had a "left bundle branch block"

("LBBB") since childhood.           In detailing what an LBBB is,

Protective's medical expert, Dr. Vance Plumb, explained:

       "[T]he normal heartbeat is created by the passage of
       electricity through the heart.    ...   [T]here are
       special fibers in the heart that carry this
       electricity ... directly to the left bottom chamber
       of the heart into the right bottom chamber of the
       heart. The fibers that carry the electricity to the
       left, we call it a left bundle branch block. The
       ones that go to the right, the right bundle branch.
       ...   Electricity is delivered late to the left
       ventricle when there is left bundle branch block."

Dr. Plumb further explained that if you have an LBBB, "you are

more likely to have heart disease. If you have heart disease,

you are somewhat more likely to have atrial fibrillation."

                                     3
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 5 of 64



1180508

Both Dr. Plumb and Apex's medical expert, Dr. Hugh McElderry,

testified that an LBBB is a serious heart condition.                       Weber

also disclosed that both his father and his mother had died of

heart attacks at ages 47 and 56, respectively.

    The answers from Weber's interview with the paramedical

professional were incorporated into the Apex application for

insurance.      On March 10, 2016, the application was finalized

and signed by Weber and Apex's chief financial officer, Doug

Honey   ("the    application").           Apex   sought      $10   million    in

coverage in the application.

    Protective received the application on March 14, 2016. At

that point, Protective underwriter Paula Nicols began the

process of determining whether Protective would issue the

policy and what premium it would charge.               Nicols testified at

trial that the standard approach for this task included

consulting two underwriting manuals issued by Protective's

reinsurers.      Those manuals -- the "Gen Re" and "Swiss Re"

manuals -- prescribe premiums in light of an applicant's

medical history.       Protective generally compares the "rate

classifications" in the two manuals and offers an applicant

the lower of the two.         Protective has several ratings, which


                                     4
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 6 of 64



1180508

correspond to successively higher premiums. Protective's best

rating, for which Protective charges its lowest premium, is

called    "select-preferred."             That   rating     is    followed    by

"preferred," and then "standard," which each carry higher

premiums    than   the   "select-preferred"          rating.         After   the

"standard"    rating,    Protective        has   seven      "table"    ratings,

ranging from "Table 2" to "Table 8."             As the table number goes

up, so does the charged premium.

    Nicols testified that she considered four pieces of

medical information in determining Weber's insurance rating:

his LBBB, his high blood pressure, his high cholesterol, and

his parents' deaths from heart attacks.                  Weber's LBBB meant

that he could not receive Protective's select-preferred or

preferred ratings.       Nicols informed the insurance broker that

Apex could not receive the preferred rating Apex had requested

and that Protective would need Weber's medical records. Those

records did not include tests associated with assessing the

current status of Weber's heart issues.                  In fact, Weber had

not seen a cardiologist in 10 years.              The medical records did

reveal that Weber previously had undergone stress tests, but

the records did not show the results of those tests.                         On


                                     5
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 7 of 64



1180508

April 19, 2016, Protective requested "complete records" from

any cardiologist Weber may have visited for his LBBB.                     Weber

responded that he had not yet seen a cardiologist for his

LBBB.   Nicols testified that she was not troubled by the fact

that Weber had not seen a cardiologist, despite the fact that

he had been given a referral to see one, because Weber "was

not told he had to be seen by a cardiologist so that was up to

Mr. Weber whether or not he chose to do that."

    On April 30, 2016, Nicols e-mailed the broker with a

"tentative offer" to Apex, stating, in part:

         "At this point and AS IS MEDICALLY, Table 2 Non-
    Tobacco due to left bundle branch block per exam,
    records from Dr. Jenkins and Dr. Dyksterhouse. ...

           "....

         "If [Apex] will accept Table 2, no additional
    records are needed.     However, if [Apex] wants
    reconsideration, we will need copy of past testing
    noted per Dr. Dyksterhouse's records, or [Weber]
    will need to get established with his new
    cardiologist for follow-up to include either
    treadmill stress test or nuclear/imaging stress
    test, at no cost to Protective Life."

A Table 2 rating meant a substantial premium increase from the

initial premium quoted to Apex in the application, with a

first-year      premium       of   $89,771.75.        Nonetheless,         Apex

subsequently orally agreed to the Table 2 rating offer, and on

                                     6
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 8 of 64



1180508

May 3, 2016, another Protective underwriter approved the

policy based on that rating.

      On May 5, 2016, Weber had an appointment for an annual

physical    with   a   physician     he    had    not      previously     seen,

Dr. Samuel Fink. Based on Weber's family and personal medical

history, particularly the deaths of his father and mother as

a result of heart attacks and his diagnosis of an LBBB,

Dr. Fink recommended that Weber return the following day for

a "stress echo" test.         On May 6, 2016, Weber visited Dr. Fink

and   underwent    a   stress    test     that    involved      Weber     being

connected to an EKG machine while he walked and then ran on a

treadmill as the treadmill increased speed and incline level.

The test lasted for 13 minutes.            All the medical experts at

trial agreed that Weber performed extremely well in the test

in terms of demonstrating physical fitness. However, Dr. Fink

had a cardiologist, Dr. Michael Burnam, read the results from

the EKG machine remotely.          Dr. Burnam testified that during

the stress test Weber experienced an episode of paroxysmal

atrial fibrillation ("AFib").              Dr. Burnam explained that

paroxysmal AFib is a separate condition from -- and is not

caused by -- LBBB and that it occurs when there is a temporary


                                     7
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 9 of 64



1180508

or intermittent irregular rhythm of the upper chamber of the

heart.    Dr. McElderry confirmed that Weber's AFib "came and

went on its own."       Dr. Plumb testified that, because of its

intermittent nature, it was possible that Weber had been

"living with this for a while."             Indeed, Weber did not feel

any physical difference during the stress test.                           Because

Dr. Burnam was not able to tell from the stress test whether

there was a restriction in the blood flow of Weber's coronary

arteries, he recommended that Weber be taken to the emergency

room ("ER").

    Because of Dr. Burnam's recommendation, Dr. Fink escorted

Weber to the ER during his May 6, 2016, appointment.                      Weber's

wife testified that when Weber arrived at the ER he telephoned

her to tell her about the AFib diagnosis, and she stated that

they laughed about it because they recalled a television

commercial with famous golfers talking about having AFib.

Dr. Fink presented Weber to the ER doctor on call, Dr. Scott

Brewster.     Weber also met Dr. Burnam in the ER.                 Dr. Burnam

examined Weber, and he confirmed that Weber had paroxysmal

AFib, rather than persistent AFib, which meant that it was not

necessary to perform a cardioversion, "an electrical shock to


                                     8
          Case 20-10910-CSS    Doc 510-4      Filed 01/19/21   Page 10 of 64



1180508

the heart to return its normal rhythm."                  Dr. Burnam concluded

that Weber had a low risk of having a stroke and so, for the

time being, his condition could be treated with a mild blood-

thinning medication, such as aspirin.                   Dr. Burnam prescribed

that Weber take one aspirin tablet per day, and they discussed

two additional treatment options: either taking medication or

using an "an electrophysiologic approach," meaning having a

procedure     on   the     heart     to    correct     the     AFib,    called   an

ablation.      Altogether, Weber spent two hours at the ER.                       A

follow-up appointment with Dr. Burnam was scheduled for May 9,

2016, which Dr. Burnam testified was "for additional testing"

and for Weber "to decide which approach he wanted."

     On May 9, 2016, Weber had the follow-up appointment with

Dr. Burnam.     An EKG revealed that Weber's heart was in normal

rhythm during that visit. Dr. Burnam testified that his notes

of that visit reflected that he and Weber discussed Weber's

options for treating his AFib and that Weber "was going to

strongly      consider         the        electrophysiologic            approach."

Accordingly, Dr. Burnam gave Weber a referral to Dr. Eli Gang,

a   cardiologist      in      the    subspecialty         that     treats      AFib,

electrophysiology.          On the same date, after speaking with


                                          9
          Case 20-10910-CSS    Doc 510-4   Filed 01/19/21    Page 11 of 64



1180508

Dr. Burnam, Dr. Fink entered a note in Weber's patient record

that stated: "Discussed [condition] with Dr. Burnam. A repeat

EKG shows [Weber] is in normal sinus rhythm.                     He is still on

the Aspirin.      He will be seeing Dr. Eli Gang."                   On May 10,

2016, Weber wrote an e-mail, apparently as a note to himself,

in which he listed several dates, one line of which stated:

"June 8-9th have a Dr. appointment on Fri 10th."                     On May 19,

2016, Weber spoke with Dr. Fink, and Dr. Fink entered a note

in Weber's medical record that stated in part that Weber "is

referred to Dr. Gang."

     On May 18, 2016, Protective issued the insurance policy

to Apex for $10 million in coverage at a Table 2 premium ("the

policy"); the policy included a cover letter, the policy

schedule, policy provisions, endorsements or riders to the

policy, and other information.             When Protective e-mailed the

policy to Apex, it explained that three "delivery" documents

were included with the policy that needed to be signed in

order   "[t]o    bind    the    Key-Man     Life    Insurance       Policy    for

Al   Weber."       The   first      document       was      an   "Amendment   to

Application with Health Statement" ("the amendment") that the

e-mail explained would "acknowledg[e] that the premium was


                                      10
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 12 of 64



1180508

increased for underwriting risk factors to be signed by

Al Weber and Doug Honey on behalf of Apex."                        The second

document was a notice regarding "save-age" dating in the

policy that had to be signed by both Weber and Honey.                      This

document specifically noted that "coverage begins only when

the policy is delivered and the first premium is paid."                    The

third document was a policy-delivery receipt to be signed by

Honey.     Weber and Honey signed the amendment and the notice

regarding "save-age" on May 31, 2016.

    The central document in this case is the amendment; its

contents, therefore, must be provided in detail. In addition,

a copy of the amendment is attached to this opinion as an

appendix.     The amendment is a single-page document, and, as

already noted, it is titled:          "AMENDMENT TO APPLICATION WITH

HEALTH STATEMENT."       (Capitalization in original.)                It lists

the "Name of Insured" as "Al Weber, Jr." and provides the

policy number.      The amendment then states:             "The application

to [Protective] for the policy named above is hereby amended

by the undersigned to conform in every respect to any and all

changes indicated below ...." Below this statement is a table

that lists the "Amount of Insurance" as $10 million, the type


                                     11
          Case 20-10910-CSS     Doc 510-4   Filed 01/19/21     Page 13 of 64



1180508
of policy plan, and the "Premium Payable," which is stated to

be "$89,771.75         ANNUALLY."        (Capitalization           in    original.)

Following the table, the amendment states:

    "Other Changes:

            "Planned Periodic          Premium         shall     be     as
            stated above.

            "I understand that the premium rate payable
            for each $1,000 of coverage has been
            increased due to underwriting risk."

After   a   gap   of    blank    space      on   the    page,      the       amendment

continues with a paragraph in bold typeface stating:

    "HEALTH STATEMENT:    I represent that I have not
    consulted any physician or other practitioner since
    the date of my medical examination (or date I signed
    the last application with [Protective], if no
    medical examination was required). It is further
    agreed that, except as stated above, all insured
    persons are in the same health as that stated in the
    last application, or medical examination with
    [Protective]."

(This statement is hereinafter referred to as "the health

statement.")      Another paragraph follows the health statement

but is not in bold typeface:

    "It is agreed by the undersigned that the changes
    shown above shall be an amendment to and form a part
    of the application and the policy, and that the
    changes shall be binding on any person who shall
    have or claim any interest in the policy. A copy of
    this form shall be as valid as the original."


                                       12
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 14 of 64



1180508

Signature and date lines are contained below this paragraph.

The bottom of the page contains a paragraph in bold typeface

titled "IMPORTANT NOTICE":

    "If any change is incorrect or incomplete, correct
    information should be written on this form. If any
    change is made, the policy and this form must be
    returned to [Protective].   No insurance will take
    effect until such changes have been reviewed and
    accepted by [Protective]."

    As already noted, Weber and Honey signed the amendment

and the other delivery-requirement documents on May 31, 2016.

There were no written notations on the amendment of any

changes. Protective received the signed amendment on June 23,

2016.2    On June 6, 2016, Weber e-mailed Honey with a question:

"Did we pay for my work life insurance?"              Honey replied:        "Not

yet."     Weber responded:       "Could you get completed by []Weds

[June 8]?"       However, Apex did not mail the check for the

amount of the first premium until June 15, 2016.                           It is

undisputed that Protective cashed the check on June 21, 2016.

    On June 8, 2016, Weber had an appointment with Dr. Gang.

Dr. Gang first reviewed with Weber how he felt given his AFib

diagnosis.      Dr. Gang testified that Weber "was remarkably

    2
     No explanation for the length of the delay in receiving
the delivery-requirement documents is apparent from the record
on appeal or the parties' briefs.
                                     13
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 15 of 64



1180508

absent of symptoms" and "[h]e felt well ... was very active."

Dr. Gang then performed a physical examination.                   He testified

as follows with regard to that exam:               "So again, [Weber was]

in good shape, and I found no particular murmurs or any other

physical exam findings.          The only noteworthy -- noteworthy

thing was that his blood pressure was somewhat elevated on

that one visit."      Dr. Gang also ran another EKG on Weber, the

result     of     which   showed     that       Weber       was    "in      atrial

fibrillation," although his heartbeat was "within the normal

range, even though it was irregular."                       Dr. Gang further

testified that he discussed the "implications" of Weber's AFib

with Weber in light of the fact that "it had no effect on his

life as far as his quality of life is concerned.                   He was sure

of that."       Dr. Gang elaborated:        "[W]e talked about ... what

could he do about it, if anything, and the possibility of

taking medications to suppress it, doing nothing about it, or

doing an ablation about it.               Those were the three general

paths that he could choose that we discussed."                           Dr. Gang

stated that he gathered from that conversation that Weber "was

a very determined person to take care of what needs to be

taken care of and to be on the fewest possible medications,"


                                     14
           Case 20-10910-CSS   Doc 510-4    Filed 01/19/21    Page 16 of 64



1180508

and   so    Weber   "was    going     to    give    [an      ablation]        serious

consideration."        Dr. Gang gave Weber three recommendations.

First, he provided Weber with a "ZIO" patch, which Dr. Gang

described as a patch that is attached to a patient's chest for

an extended period and that provides "a realtime 24/7 EKG,"

allowing a physician "to see how often [a patient] actual

ha[s] atrial fibrillation." Second, Dr. Gang recommended that

Weber undergo a "CT angiogram" that would help Dr. Gang

determine what kind of ablation to perform.                     Third, Dr. Gang

prescribed the blood thinner Xarelto to Weber to lessen the

risk of blood clots and stroke from AFib; Weber began taking

the Xarelto that day.

      Weber wore the ZIO patch from June 8 through June 11,

2016.      The results from the patch showed that Weber was in

AFib 61 percent of the time that he wore the patch and that

his   longest     stretch      of   being   in     AFib      was   22   hours    and

36 minutes.      Dr. Gang concluded that the results from the ZIO

patch confirmed that Weber should undergo an ablation.                             On

June 10, 2016, Weber drafted an e-mail titled "Medicine" in

which he indicated that he was going to ask Dr. Fink's opinion




                                       15
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 17 of 64



1180508
about getting an ablation and in which he listed "Ablation

dates (July 14-15 or 21-22)."

    On June 10, 2016, Weber had an appointment with Dr. Fink.

On this visit, Weber's heart had a regular rate and rhythm.

Dr. Fink told Weber that undergoing an ablation made sense

under the circumstances.          On June 15, 2016, Weber wrote an

e-mail, apparently as a note to himself, titled "Gang" in

which he noted:      "Ablation Aug 18th."

    As we have already noted, on June 21, 2016, Protective

received and cashed the first premium check for the policy.

There is no dispute that the insurance coverage went into

effect when Protective received that first payment.                             On

June 23, 2016, Protective received the signed amendment from

Apex.

    On July 15, 2016, Weber had a follow-up appointment with

Dr. Fink.     Dr. Fink noted in Weber's patient record that an

EKG on that date indicated that Weber was in AFib.                         He also

recorded that Weber was scheduled to have an ablation on

August 23, 2016.        On August 23, 2016, Weber underwent an

ablation performed by Dr. Gang.             The medical experts agreed

that the surgery was a success.                  Dr. Gang saw Weber on


                                     16
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21    Page 18 of 64



1180508

August 29, 2016, and reported that Weber felt "well" and that

he wanted "to exercise vigorously."                On September 2, 2016,

Weber had an appointment with Dr. Fink, who noted that Weber's

heart had a regular rhythm on that visit.                  Dr. Gang saw Weber

on October 31, 2016, and he determined that Weber was doing

well.

    On November 8, 2016, while on vacation with his wife,

Weber died.     The death certificate listed the cause of death

as "sudden cardiac death" due to "ischemic heart disease."

All the medical experts agreed at trial that Weber's AFib did

not cause his death.

    Shortly after Weber's death, Apex submitted its claim

under the policy for the $10-million benefit. Protective then

began a contestable-claim investigation.3                  The investigation

was initiated by Protective compliance analyst Janice Wisner,


    3
     As we more fully explain in Part II of this opinion,
which addresses the standards of review, California law
governs the substantive issues in this case. The California
Insurance Code affords insurers a two-year contestability
window after a policy takes effect.       See Cal. Ins. Code
§ 10113.5(a) (stating in part that "[a]n individual life
insurance policy delivered or issued for delivery in this
state shall contain a provision that it is incontestable after
it has been in force, during the lifetime of the insured, for
a period of not more than two years after its date of issue
....").
                                     17
          Case 20-10910-CSS     Doc 510-4    Filed 01/19/21   Page 19 of 64



1180508

who had a third-party administrator obtain Weber's medical

records.       Those      records    included       files      from    Dr.     Fink,

Dr.   Burnam,      and    Dr.   Gang,       which   revealed       Weber's      AFib

diagnosis and the treatment he received for it.                    The review of

Apex's claim was then submitted to Protective underwriter

Edmund Peña, one of two Protective underwriters who were

specifically assigned to review contestable claims.                           Wisner

testified that Protective has underwriters who are separate

from the underwriters who issue policies to review contestable

claims because Protective "want[s] an objective review of the

claim from the start to finish."                    Peña testified that he

reviewed each document Protective received, from both before

it issued the policy and after Apex submitted its claim, with

the goal being "to make sure that all of the statements by the

applicant and the policy owners [were] true and accurate."

Peña stated that his job was, if there was a discrepancy, to

evaluate the policy based on the new information, taking into

account the ratings in the Gen Re and Swiss Re manuals, to

determine whether Protective would have issued the policy if

initially     it    had    known     all     the    information        about    the




                                        18
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 20 of 64



1180508

applicant.      Peña testified as follows with respect to his

conclusion upon completion of the investigation:

    "A. I determined that the Table 2 rating that the
    original underwriter Paula Nicols approved the file
    at was correct based on Mr. Weber's history of left
    bundle branch block. And then I noticed that
    Mr. Weber saw a new doctor -- one that he had never
    seen before -- on May 5th of 2016. ...

            "....

         "The visits with ... Dr. Burnam and Dr. Fink --
    yeah.   Dr. Burnam were not admitted on the good
    health statement on our amendment to the policy
    where it asks have you seen or consulted any other
    physician since the time that the part 2 paramed
    exam was completed.

         "Based on that information, I determined that
    there was a material misrepresentation since he did
    not provide that information to us and I made a
    recommendation to the claim committee -- or I
    advised the claim committee of my findings.

    "[Protective's   counsel:]     When you say you
    determined there was a material misrepresentation
    based on Mr. Weber's failure to disclose those
    doctors' visits and the AFib diagnosis, what do you
    mean by material misrepresentation?

    "A. I mean that his present medical history at the
    time that the delivery requirements were received
    [was] not the same as what was admitted on the
    application and that based on our underwriting
    manual, that he would have been rated at a different
    rate; so the Table 2 rating was no longer
    applicable.

    "....


                                     19
          Case 20-10910-CSS     Doc 510-4    Filed 01/19/21   Page 21 of 64



1180508

      "Q. ... Under both manuals, did you conclude that
      under no circumstances if Protective had known that
      information would it have issued this $10 million
      policy?

      "A.    No, we would not."

Although she was not involved in the contestable-claim review,

underwriter        Nicols    similarly       testified        that,    given     the

information provided regarding Weber's May doctors' visits,

the   underwriting       manuals     would      have    required       postponing

coverage      until    Weber's      AFib      condition       had     been     fully

evaluated, and, based on the results of that evaluation, "the

policy would not have ever been issued as originally issued,

if it was issued at all."

      Peña    further       testified       that,   after      he     reached    his

conclusion that Apex's claim should be denied, he asked his

supervisor for a second opinion, and the supervisor concurred

with Peña's assessment.           He also consulted with Protective's

head underwriter and its chief medical director, both of whom

also agreed with Peña's conclusion.                  Peña then e-mailed his

findings      to      Wisner.         Wisner        then      e-mailed        Peña's

recommendation to Protective's reinsurers, one of which was

Gen Re.      An employee at Gen Re wrote Wisner an e-mail stating

that he agreed with Peña's conclusion that the policy would

                                        20
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 22 of 64



1180508

have been postponed based on the AFib diagnosis and that Weber

"died during the postpone period."             Wisner then submitted the

claim to a Protective claim committee, which consisted of

herself and two other Protective employees. The committee

concluded that the claim should be denied.

      On March 27, 2017, Wisner, on behalf of Protective, wrote

a letter to Apex that explained that the claim was being

denied.    The letter quoted from the amendment, and it related

the    information      discovered        in     the       contestable-claim

investigation about Weber's May doctors' visits.                  Wisner then

stated:

           "This medical history was not disclosed on the
      [amendment]. Our Underwriters have opined that had
      they known of this material change of health that
      occurred after the application dates of March 2,
      2016, and before signing the [amendment] on May 31,
      2016, the policy would not have been placed in force
      at that time and they would not have issued this
      Table 2 Non-tobacco policy.

           "In view of the unadmitted medical history,
      [Protective] deems that no insurance ever became
      effective and we must void the policy as of the date
      it was issued. Under separate cover, we are issuing
      a full refund of the premium paid under this policy,
      plus applicable interest."

As the letter stated, Protective refunded the premium Apex had

paid in June 2016.


                                     21
          Case 20-10910-CSS   Doc 510-4     Filed 01/19/21   Page 23 of 64



1180508

    On May 16, 2017, Apex sued Protective in the Jefferson

Circuit Court asserting claims of breach of contract and bad

faith in failing to investigate all bases supporting coverage

and in making false promises that the claim would be paid.

Protective answered the complaint and asserted a counterclaim

seeking     rescission    of     the      policy     based      upon    material

misrepresentations during the application process. Protective

filed several summary-judgment motions, all of which the trial

court denied.       A two-week trial ensued.                 At the close of

Apex's case, Protective moved for a judgment as a matter of

law, contending that it had conclusively demonstrated all the

elements of rescission under California law.                   The trial court

denied the motion.       Protective moved again for a judgment as

a matter of law at the close of all the evidence, and the

trial court again denied the motion.

    After closing arguments, Protective stated that it had an

objection to a portion of the trial court's jury instruction

on materiality. The trial court determined that it would give

the jury instructions and then it would hear any exceptions

the parties had to those instructions.                 The jury instruction

at issue stated:


                                       22
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 24 of 64



1180508

         "If  you   determine   that   information   was
    misrepresented in or omitted from the application or
    amendment and that the information misrepresented or
    omitted was material, you must next consider whether
    Protective has proved that Mr. Weber knew both that
    the information sought had been represented or
    omitted and that the information was material to
    Protective.

         "If Protective fails to prove that Mr. Weber
    knew and appreciated the significance of the medical
    information at issue, then incorrect or incomplete
    responses to the application or the amendment did
    not excuse Protective's failure to pay.

         "Ladies and gentlemen, an insured has a duty to
    disclose only those changes in health that he,
    acting in good faith, actually believes were
    material.   In   addition,  someone   applying   for
    insurance will not be held to the level of knowledge
    or understanding that a doctor or other expert might
    have.

         "In considering whether Protective has met its
    burden of proving that Mr. Weber knew that
    information had been omitted from the application or
    amendment and that the information was material, you
    must consider the evidence of Mr. Weber's actual
    knowledge and belief about the state of his health,
    not merely what a reasonable person should have or
    could have concluded based on the information
    presented to him."

After the trial court completed giving its instructions to the

jury, Protective registered its objection:

    "[Protective's counsel:]    Okay. Your Honor, yes,
    [Protective] objects to giving the jury instruction,
    special instruction on page -- it was on page 27 of
    my notes, the insured's subjective knowledge as a
    misstatement of the law in that the law in

                                     23
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 25 of 64



1180508

    California and the instruction that should have been
    given on this point is that materiality is
    determined by the probable and reasonable affect
    that truthful disclosure would have had on the
    insurer in determining the advantages of the
    proposed contract.    That's the instruction that
    should have been given with respect to whether a
    misrepresentation was material.

    "THE COURT: Okay. I understand.                  Noted.      I stand
    on what was given."

    On September 21, 2018, the jury rendered its verdict.

The jury found Protective liable for breach of contract but

not liable for bad faith.         The verdict form specified that if

the jury found Protective liable for breach of contract, Apex

would be "entitled to the policy benefit of $10,000,000." The

trial court entered a judgment for $10 million plus applicable

prejudgment interest of $1,495,890.41, for a total amount of

$11,495,890.41.      Protective renewed its motion for a judgment

as a matter of law based on rescission. Protective also moved,

in the alternative, for a new trial based on its objection to

the jury instruction.         The trial court denied those motions

without comment.      Protective appealed.




                                     24
          Case 20-10910-CSS     Doc 510-4     Filed 01/19/21   Page 26 of 64



1180508

                          II.   Standards of Review

      The contract at issue -- the policy -- is governed by

California law because the policy was issued and was delivered

to Apex in California.               See, e.g., Lifestar Response of

Alabama, Inc. v. Admiral Ins. Co., 17 So. 3d 200, 213 (Ala.

2009) (explaining that, "[u]nder the principles of lex loci

contractus,      a    contract      is   governed       by     the    law      of   the

jurisdiction within which the contract is made").                           However,

because the lawsuit was filed in Alabama, procedural questions

are   governed       by   Alabama    law.        See,     e.g.,      Middleton       v.

Caterpillar Indus., Inc., 979 So. 2d 53, 57 (Ala. 2007)

(noting that "lex fori -- the law of the forum -- governs

procedural matters").

      In reviewing the trial court's denial of Protective's

motions for a judgment as a matter of law, this Court employs

the same standard applicable to the trial court:

                 "'This Court reviews de novo the grant
            or denial of a motion for a [judgment as a
            matter of law], determining whether there
            was substantial evidence, when viewed in
            the light most favorable to the nonmoving
            party, to produce a factual conflict
            warranting jury consideration. Alfa Life
            Ins. Corp. v. Jackson, 906 So. 2d 143, 149
            (Ala. 2005) (citing Ex parte Helms, 873 So.
            2d    1139,    1143–44     (Ala.    2003)).

                                         25
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21    Page 27 of 64



1180508

            "'"[S]ubstantial evidence is evidence of
            such weight and quality that fair-minded
            persons in the exercise of impartial
            judgment can reasonably infer the existence
            of the fact sought to be proved."'"
            Dolgencorp, Inc. v. Hall, 890 So. 2d 98,
            100 (Ala. 2003) (quoting Wal–Mart Stores,
            Inc. v. Smitherman, 872 So. 2d 833, 837
            (Ala. 2003), quoting in turn West v.
            Founders Life Assurance Co. of Florida, 547
            So. 2d 870, 871 (Ala. 1989)).'"

Alabama River Grp., Inc. v. Conecuh Timber, Inc., 261 So. 3d

226, 240–41 (Ala. 2017) (quoting Jones Food Co. v. Shipman,

981 So. 2d 355, 360–61 (Ala. 2006)).

    Concerning          the   trial   court's     ruling       on   Protective's

motion for a new trial based on its objection to a jury

instruction, this Court considers whether the trial court

exceeded its discretion in giving the instruction. "[A] trial

court has broad discretion in formulating jury instructions,

provided     the    instructions       accurately            reflect    the   law.

Additionally, reversal is warranted only if the error in the

instructions       is    prejudicial."          Certain        Underwriters     at

Lloyd's, London v. Southern Nat. Gas Co., 142 So. 3d 436, 462

(Ala. 2013).




                                       26
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 28 of 64



1180508

                              III.    Analysis

A. Issue of Bankruptcy

    On June 25, 2020, Protective filed with this Court a

"Suggestion of Bankruptcy" asserting that on April 8, 2020,

Apex filed a Chapter 11 bankruptcy petition "in the United

States Bankruptcy Court for the District of Delaware, Case

No. 20-10911-JTD."         Apex states that "neither this case nor

Protective     was   referenced      in    the    bankruptcy      proceeding."

Protective's      filing      also    asserts       that     "[c]ounsel      for

Protective     has   now   conferred       with    counsel      for   Apex   and

confirmed that the bankruptcy petition was filed."

    We hesitate to comment on this issue given that the Court

has not received specific confirmation from Apex concerning a

petition for bankruptcy.             At the same time, we note that,

under 11 U.S.C. § 362(a)(1), the filing of a bankruptcy

petition "operates as a stay, applicable to all entities, of

... the commencement or continuation, including the issuance

or employment of process, of a judicial ... proceeding against

the debtor that was or could have been commenced before" the

filing of the bankruptcy petition.

                 "'The automatic stay is of broad
            scope, directing that "[a]ll judicial

                                      27
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 29 of 64



1180508

            actions against a debtor seeking recovery
            on a claim that [was] or could have been
            brought before commencement of a bankruptcy
            case, are automatically stayed." Maritime
            [Elec. Co. v. United Jersey Bank], 959 F.2d
            [1194,] at 1203, 1206 [(3d Cir. 1991)].
            Thus, "[o]nce triggered by a debtor's
            bankruptcy petition, the automatic stay
            suspends    any   non-bankruptcy    court's
            authority to continue judicial proceedings
            then pending against the debtor." Id. at
            1206.    Unless relief from the stay is
            granted, the stay continues until the
            bankruptcy case is dismissed or closed, or
            discharge is granted or denied. 11 U.S.C.
            § 362(c). ...'"

Bradberry v. Carrier Corp., 86 So. 3d 973, 983-84 (Ala. 2011)

(quoting Constitution Bank v. Tubbs, 68 F.3d 685, 691-92 (3d

Cir. 1995)).      Thus, because there could be a question about

our adjudicating this appeal, we will explain why we do not

believe the § 362(a)(1) stay is applicable in this instance.

    As we have noted, the stay under § 362(a)(1) operates to

stay actions "against the debtor."

    "[C]ourts of appeals that have considered this issue
    have held that whether a proceeding is against the
    debtor within the meaning of Section 362(a)(1) is
    determined from an examination of the posture of the
    case at the initial proceeding. ... If the initial
    proceeding is not against the debtor, subsequent
    appellate proceedings are also not against the
    debtor within the meaning of the automatic stay
    provisions of the Bankruptcy Code."

Freeman v. Comm'r, 799 F.2d 1091, 1092–93 (5th Cir. 1986).

                                     28
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21    Page 30 of 64



1180508

    Apex filed this action against Protective asserting that

Protective breached its insurance contract with Apex when

Protective refused to pay benefits under the policy following

Weber's death. Thus, at its commencement, the suit was not an

action "against the debtor" -- Apex.             For purposes of whether

the automatic-stay provision of § 362(a)(1) applies, it is

immaterial that Protective appealed the judgment against it.

Protective     did   style    its   response      to       Apex's   suit    as   a

"counterclaim" seeking rescission, but under California law

rescission is an affirmative defense to an insurance-policy

claim.     See, e.g., Duarte v. Pacific Specialty Ins. Co., 13

Cal. App. 5th 45, 56, 220 Cal. Rptr. 3d 170, 179 (2017)

(observing that "[i]t is well established that although an

insurer may not file a separate action for rescission once the

insured has filed suit, the insurer may assert rescission as

an affirmative defense or in a cross complaint").

    "[T]he automatic stay provision of section 362 '"by
    it terms only stays proceedings against the debtor,"
    and "does not address actions brought by the debtor
    which would inure to the benefit of the bankruptcy
    estate."'   Carley Capital Group v. Fireman's Fund
    Ins. Co., 889 F.2d 1126, 1127 (D.C. Cir. 1989)
    (per curiam) (quoting Association of St. Croix
    Condominium Owners v. St. Croix Hotel Corp., 682
    F.2d 446, 448 (3d Cir. 1982) (emphasis in
    original)); see Maritime Elec. [Co. & United Jersey

                                     29
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21    Page 31 of 64



1180508

      Bank], 959 F.2d [1194] at 1205 [(3d Cir. 1991)]
      ('within one case, actions against a debtor will be
      suspended even though closely related claims
      asserted by the debtor may continue'); Brown v.
      Armstrong, 949 F.2d 1007, 1009–10 (8th Cir. 1991).

           "Since section 362 mandates a stay only of
      litigation 'against the debtor' designed to seize or
      exercise control over the property of the debtor, 11
      U.S.C. § 362(a), it does not prevent entities
      against whom the debtor proceeds in an offensive
      posture -- for example, by initiating a judicial or
      adversarial proceeding -- from 'protecting their
      legal rights.' Martin–Trigona v. Champion Federal
      Savings and Loan Ass'n, 892 F.2d 575, 577 (7th Cir.
      1989); see In re Berry Estates, Inc., 812 F.2d 67,
      71 (2d Cir.) (automatic stay provision applicable
      only to actions against the bankrupt or to seizures
      of property of the bankrupt), cert. denied, 484 U.S.
      819, 108 S.Ct. 77, 98 L.Ed.2d 40 (1987); Price &
      Pierce Int'l Inc. v. Spicer's Int'l Paper Sales,
      Inc., 50 B.R. 25 (S.D. N.Y. 1985)."

Justice v. Financial News Network, Inc. (In re Financial News

Network,     Inc.),    158     B.R.    570,      572–73      (S.D.   N.Y.     1993)

(emphasis added).        In asserting the defense of rescission,

Protective sought only to defend its legal rights, not to

obtain     control    over      any    property       belonging         to    Apex.

Therefore, Protective's affirmative defense of rescission was

not   a   claim   "against     the    debtor"      within      the    meaning   of

§ 362(a)(1).

      In short, because the original action was initiated by

the   bankruptcy      debtor    Apex       and   Protective's        affirmative

                                       30
          Case 20-10910-CSS    Doc 510-4       Filed 01/19/21    Page 32 of 64



1180508

defense does not seek damages or property from Apex, the

automatic stay imposed by § 362(a)(1) does not apply to this

appeal.    Accordingly, we examine the issues presented in this

appeal.

B.   Pertinent Background in California Insurance Law

     To understand the parties' arguments in this case some

explication of California insurance law must be provided.

There is no dispute that Apex had paid its first premium on a

"key-man"       life-insurance       policy       for    its      chief    executive

officer Al Weber to Protective when the event triggering

coverage under that policy -- Weber's death –- occurred.                             It

is also undisputed that, when Apex submitted its claim for

benefits     under   the      policy,         Protective        declined     to    pay.

Consequently, unless Protective could prove a complete defense

to its breach of the contract, Protective would be liable for

breach of the insurance contract.                 As we shall explain, under

California law, rescission is such a complete defense.

     "If    a    representation          is    false    in      a material       point,

whether    affirmative        or    promissory,         the     injured    party     is

entitled     to    rescind         the    contract       from       the    time     the

representation becomes false."                 Cal. Ins. Code § 359.              Thus,


                                          31
           Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 33 of 64



1180508

for an insurer to establish a right to rescind, the insurer

must demonstrate that the insured made a materially false

representation in the procurement of insurance.                       See, e.g.,

Thompson v. Occidental Life Ins. Co., 9 Cal. 3d 904, 919, 513

P.2d 353, 362 (1973) (explaining that, "under the authorities,

the   burden      of   proving    misrepresentation           rests    upon     the

insurer").        "It is not necessary that the misrepresentation

have any causal connection with the death of the insured."

Torbensen v. Family Life Ins. Co., 163 Cal. App. 2d 401, 405,

329   P.2d    596,     598   (1958).        Accordingly,       California       law

requires Protective to prove that, by signing the amendment,

Weber      made   a    (1)   false    and   (2)    material       statement     to

Protective.

      "A    representation       is    false    when    the    facts     fail    to

correspond with its assertions or stipulations."                       Cal. Ins.

Code § 358.

           "Materiality is to be determined not by the
      event, but solely by the probable and reasonable
      influence of the facts upon the party to whom the
      communication is due, in forming his estimate of the
      disadvantages of the proposed contract, or in making
      his inquiries."

Cal. Ins. Code § 334.          In other words,




                                       32
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 34 of 64



1180508

     "[t]he test for materiality        is whether the
     information would have caused the underwriter to
     reject the application, charge a higher premium, or
     amend the policy terms, had the underwriter known
     the true facts. ... 'This is a subjective test;
     the critical question is the effect truthful answers
     would have had on [the insurer], not on some
     "average reasonable" insurer.'"

Mitchell v. United Nat'l Ins. Co., 127 Cal. App. 4th 457, 474,

25 Cal. Rptr. 3d 627, 638 (2005) (quoting Imperial Cas. &

Indem. Co. v. Sogomonian, 198 Cal. App. 3d 169, 181, 243 Cal.

Rptr. 639, 644 (1988)).

          "On the other hand, if the applicant for
     insurance had no present knowledge of the facts
     sought, or failed to appreciate the significance of
     information related to him, his incorrect or
     incomplete responses would not constitute grounds
     for rescission. ... [A]s the misrepresentation must
     be a material one, '[a]n incorrect answer on an
     insurance application does not give rise to the
     defense of fraud where the true facts, if known,
     would not have made the contract less desirable to
     the insurer.'   ...  And the trier of fact is not
     required to believe the 'post mortem' testimony of
     an insurer's agents that insurance would have been
     refused had the true facts been disclosed. ..."

Thompson, 9 Cal. 3d at 916, 513 P.2d at 360.

C.   The Parties' Arguments

     In the trial court, Protective contended that Weber made

two material misrepresentations by signing the amendment on

May 31, 2016, without adding any additional information:


                                     33
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 35 of 64



1180508

(1) He misrepresented that he had "not consulted any physician

or other practitioner since" he had signed the initial policy

application on March 10, 2016, and (2) he misrepresented that

he was "in the same health                as that stated in the last

application."        In challenging the trial court's denial of its

renewed motion for a judgment as a matter of law before this

Court, Protective focuses solely on the first alleged material

misrepresentation, contending that Weber's representation that

he did not consult any physicians was sufficient to allow

Protective to rescind the policy.                Protective notes that in

between March 10, 2016, and May 31, 2016, Weber consulted with

three physicians about a new heart condition:                         (1) He saw

Dr. Fink and underwent a stress test that revealed that he had

an occurrence of AFib during the test; (2) he went to the ER

and consulted with Dr. Brewster and cardiologist Dr. Burnam

about   the    AFib    diagnosis;     and    (3)    he     had    a    follow-up

appointment with Dr. Burnam in which Dr. Burnam and Weber

discussed Weber's options for treating AFib, Weber expressed

that he "was going to strongly consider" having an ablation

procedure,     and    Weber   was   given    a    referral       to   Dr.   Gang.

Evidence indicated that he was going to see Dr. Gang soon.                     As


                                     34
          Case 20-10910-CSS      Doc 510-4        Filed 01/19/21    Page 36 of 64



1180508

to   materiality,         Protective         contends       that        testimony      from

underwriters Peña and Nicols demonstrated that if Protective

had known about those doctors' visits, Protective would have

requested the medical records from the visits, which would

have revealed Weber's AFib diagnosis. Peña and Nicols further

testified        that,     according         to     the     underwriting            manuals

Protective consulted, the AFib diagnosis would have caused

Protective to delay the application to see how the AFib

condition was resolved and that Weber's subsequent doctors'

visits and the ablation procedure would have caused Protective

to issue the policy at a higher rate or not issue it at all.

Consequently, Protective maintains that Weber's failure to

reveal     his     May    2016    doctors'           visits        in   the       amendment

unquestionably           constituted         a     material        misrepresentation

because, it argues, the information ultimately would have

caused Protective to charge a higher premium or to reject the

application altogether.

     Apex counters that substantial evidence supports the

conclusion that a jury could have inferred that Weber did not

make,    or   at    least       did    not       knowingly         make,      a   material

misrepresentation          in    the    amendment.             Apex      offers       three


                                         35
          Case 20-10910-CSS   Doc 510-4     Filed 01/19/21    Page 37 of 64



1180508

arguments in support of this contention.                     First, Apex argues

that the amendment was an ambiguous document subject to more

than one reasonable interpretation because it asked Apex and

Weber to make multiple attestations without providing clarity

as to what should be done if there was agreement on one

attestation but not another.                Second, Apex argues that the

representation in the health statement concerning physician

consultations cannot be viewed in isolation but rather was

relevant only in combination with the representation about the

applicant's being in the same health. Apex insists that Weber

could have reasonably believed on May 31, 2016, that he was in

the same health as he was on March 10, 2016, because he had

only been diagnosed with a single episode of AFib that had not

affected his daily life at all.              Third, Apex argues that its

underwriting expert provided substantial evidence that, even

if Protective had been given the medical records of Weber's

May 2016 doctors' visits, Protective would have proceeded with

approving     the   policy    at   a      Table    2   rating       rather    than

suspending the application to wait for further developments

concerning Weber's AFib diagnosis.




                                       36
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21    Page 38 of 64



1180508

    Our review of the record indicates that Protective has

accurately     characterized      the     evidence     that       supported   its

motions for a judgment as a matter of law.                     That is, it is

clear that Weber consulted physicians between the time he

signed the initial application on March 10, 2016, and the time

he signed the amendment on May 31, 2016, that those visits

revealed     an   AFib   diagnosis,       and   that       such    a   diagnosis

potentially could have altered Protective's policy offer.

Therefore, we must closely examine Apex's responses to that

evidence.

    As we have noted, Apex vigorously argues -- as it did in

the trial court -- that the amendment was ambiguous and that,

therefore, it should be left to a jury to determine what Weber

was actually attesting to by signing the amendment.                           See,

e.g., Jefferson Standard Life Ins. Co. v. Anderson, 236 Cal.

App. 2d 905, 912, 46 Cal. Rptr. 480, 485 (1965) (explaining

that "[w]here, as related to the circumstances in a particular

case, the form of a question soliciting information respecting

a proposed insured's physical condition is ambiguous, that

interpretation thereof against avoidance of the policy will be

accepted"). Specifically, Apex contends that the amendment is


                                     37
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 39 of 64



1180508

ambiguous because it does not define key terms, it does not

explain how an applicant is supposed to include additional

information,      and   it    serves      at   least       two   purposes   --

acknowledging an increase in the premium and attesting that

the applicant is in "the same health" as when he or she signed

the initial application.

         "The interpretation of an insurance policy is a
    question of law.      (Waller v. Truck Insurance
    Exchange, Inc. (1995) 11 Cal. 4th 1, 18, 44 Cal.
    Rptr. 2d 370, 900 P.2d 619). We 'look first to the
    language of the contract in order to ascertain its
    plain meaning or the meaning a layperson would
    ordinarily attach to it.' (Ibid.) A provision in
    a policy is considered ambiguous when it is capable
    of two or more constructions, each of which is
    reasonable.    (Ibid.)     We construe ambiguities
    against the insurer, as drafter of the policy.
    (State of California v. Continental Insurance
    Company (2012) 55 Cal. 4th 186, 195, 145 Cal. Rptr.
    3d 1, 281 P.3d 1000.)        These principles apply
    likewise to the questions in an application prepared
    by an insurer.     Therefore, although an insurer
    generally 'has the right to rely on the applicant's
    answers without verifying their accuracy[,] ... [¶]
    ... [t]he insurer cannot rely on answers given where
    the applicant-insured was misled by vague or
    ambiguous questions.'       (Croskey et al., Cal.
    Practice Guide:   Insurance Litigation (The Rutter
    Group 2016) ¶¶ 5:217 to 5:218, p. 5-64 (Croskey).)
    Croskey provides several '[e]xamples of "inartful"
    questions in insurance applications,' including
    questions with 'ambiguous' or 'unfamiliar' terms,
    and questions 'lumping together many different
    conditions.'    (Id. ¶ 5:218, p. 5-64, italics
    omitted.)"


                                     38
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21   Page 40 of 64



1180508

Duarte, 13 Cal. App. 5th at 54, 220 Cal. Rptr. 3d at 178.

       The    amendment    itself      refutes        Apex's     assertion       of

ambiguity. Although it is true that the amendment serves more

than one purpose, the title of the document plainly states its

dual    purpose:       "AMENDMENT          TO    APPLICATION       WITH      HEALTH

STATEMENT."        (Capitalization in original; emphasis added.)

There    is    a   large   blank-space          gap   between     the     premium-

adjustment information and the health statement.                     The health

statement itself is prefaced with the words "HEALTH STATEMENT"

in bold typeface and capital letters.                        Additionally, the

entire health statement is in bold typeface.                   In short, there

was no plausible way for Weber to miss the health statement in

the amendment or for Weber to believe that by signing the

amendment he was attesting only to an increase in the policy

premium.

       Furthermore, the representation in the health statement

concerning physician consultations is clear:                      "I represent

that I have not consulted any physician or other practitioner

since the date of my medical examination (or date I signed the

last application with Protective Life Insurance Company, if no

medical      examination      was   required)."         Contrary        to   Apex's


                                      39
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 41 of 64



1180508
assertion, the word "consulted" is not in any way ambiguous

just because it was not defined.           "The fact that a term is not

defined     in   the   [insurance]        policies     does     not   make   it

ambiguous."      County of San Diego v. Ace Prop. & Cas. Ins. Co.,

37 Cal. 4th 406, 415, 118 P.3d 607, 612 (2005).

         "Insurance policies are contracts construed in
    accordance with the parties' mutual intent at the
    time of contract formation, as inferred from the
    written provisions.    (Civ. Code, §§ 1636, 1639;
    Montrose Chemical Corp. v. Admiral Ins. Co. (1995)
    10 Cal. 4th 645, 666, 42 Cal. Rptr. 2d 324, 913 P.2d
    878.)    The 'clear and explicit' meaning of the
    provisions, interpreted in their 'ordinary and
    popular sense,' controls judicial interpretation
    unless 'used by the parties in a technical sense or
    a special meaning is given to them by usage.' (Civ.
    Code, §§ 1638, 1644.) If the meaning a layperson
    would ascribe to insurance contract language is not
    ambiguous, courts will apply that meaning.      (AIU
    Ins. Co. v. Superior Court (1990) 51 Cal. 3d 807,
    822, 274 Cal. Rptr. 820, 799 P.2d 1253 (AIU).)"

Vandenberg v. Superior Court of Sacramento Cnty., 21 Cal. 4th

815, 839–40, 982 P.2d 229, 244–45 (1999). Weber was the chief

executive officer of a successful company with over 40 years'

experience in his industry.                There is simply no way to

conclude that Weber could have thought that such a statement

would not cover three scheduled doctors' visits with two

separate doctors, one of whom was a cardiologist, plus a visit

to an ER during which he was seen by two doctors, all of which

                                     40
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21    Page 42 of 64



1180508

concerned     a   diagnosis     of    AFib.        See,      e.g.,     Feurzeig     v.

Insurance Co. of the West, 59 Cal. App. 4th 1276, 1283, 69

Cal.     Rptr.    2d   629,    632    (1997)       (observing          that,     "[i]n

construing a policy, the courts may consider whether the

insured was a sophisticated buyer of insurance represented by

a professional broker").

       Moreover, the fact that the amendment did not provide

instructions on what to do if the health statement itself

could not be signed even if there was agreement as to the

premium increase also does not render the document ambiguous.

Apex points out that it introduced health-statement documents

from other insurers that were clearer because they dealt

solely    with    health      matters,      they    asked        specific      health

questions, and they gave lined spaces for the applicant to

provide answers.           Apex also notes that its underwriting

expert,     Joseph     Schlesser,      testified          that    he     found     the

amendment     confusing       and    not    like    other      health-statement

documents used in the insurance industry.                        But "[t]he fact

that an agreement could have been made even clearer does not

render     the    existing      terms       ambiguous."           Banning      Ranch

Conservancy v. Superior Court of Orange Cnty., 193 Cal. App.


                                       41
          Case 20-10910-CSS     Doc 510-4      Filed 01/19/21    Page 43 of 64



1180508

4th 903, 914, 123 Cal. Rptr. 3d 348, 356 (2011).                           Again, all

indications are that Weber was a smart individual, and Apex

worked    with    a    broker      in   procuring       the      policy.         Nothing

prevented Weber from seeking clarification as to how to

proceed before he signed the amendment.                           Nothing required

Weber to sign the amendment absent any further disclosures

just    because       Apex   had    agreed       to    the      premium     increase.

Accordingly, as a matter of law, because the health statement

was clear and unambiguous, the trial court erred in submitting

this issue to the jury.

       Apex's second argument is that the representation in the

health statement pertaining to physician consultations must be

viewed    in     combination       with     the       representation        that     the

applicant was in "the same health" as when he or she signed

the initial application and that, therefore, the physician-

consultation       representation,             standing         alone,     could     not

constitute a misrepresentation. In support of this assertion,

Apex cites the letter Protective sent Apex explaining the

reason it was denying the claim, which focused on a "material

change of health" rather than the physician consultations.

Apex    also   notes     that      Peña   admitted       that,      if    an     insured


                                          42
          Case 20-10910-CSS    Doc 510-4   Filed 01/19/21   Page 44 of 64



1180508

consulted a doctor for a minor ailment and failed to disclose

that visit, it would not be a material misrepresentation and

that he also stated that the "same health" representation was

the "linchpin" of the health statement.

    "[Apex's counsel:]    ...   But you would agree,
    wouldn't you, that if someone saw the doctor for
    poison ivy, the only diagnosis was poison ivy, the
    treatment was itch cream, that would not be a
    material misrepresentation for failing to disclose
    that, right?

    "A.      Correct.

    "Q. In fact, you will agree with me that really the
    linchpin of that form over there is whether or not
    you are in the same health as you were when you
    disclosed your health up front, right?

    "A.      Correct."

Apex argues that this testimony demonstrates that Weber's

representation about physician consultations alone could not

constitute a material misrepresentation and that, therefore,

Weber's beliefs about his health at the time he signed the

amendment become relevant to the inquiry of materiality.                        In

that regard, Apex repeatedly argues that it was plausible for

Weber   to   believe     his   health      had    not   changed     because      he

experienced     no   symptoms      from     his    AFib     and   his       doctors

consistently commented on his excellent physical fitness.


                                      43
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 45 of 64



1180508
    However, there are at least two problems with Apex's

argument.      First, under the plain language of the                       health

statement,       the     representation           concerning         physician

consultations and the representation about the applicant being

in the same health are separate sentences.                 Again, the health

statement provides:

    "HEALTH STATEMENT:    I represent that I have not
    consulted any physician or other practitioner since
    the date of my medical examination (or date I signed
    the last application with Protective Life Insurance
    Company, if no medical examination was required).
    It is further agreed that, except as stated above,
    all insured persons are in the same health as that
    stated in the last application,         or medical
    examination with Protective Life Insurance Company."

Thus, the representation about physician consultations does

not depend upon the good-health representation.                            Compare

McAuliffe v. John Hancock Mut. Life Ins. Co., 245 Cal. App. 2d

855, 857, 54 Cal. Rptr. 288, 289 (1966) (noting that "[h]ere

the inquiry about medical consultation was part of the same

sentence asserting 'good health' of the insured, and denying

any 'injury, ailment, illness, or disease or symptom thereof.'

Such an inquiry does not relate to minor indispositions but is

construed as 'referring to serious ailments which undermine

the general health.'" (quoting Jefferson Standard Life Ins.


                                     44
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21   Page 46 of 64



1180508

Co. v. Anderson, 236 Cal. App. 2d 905, 910, 46 Cal. Rptr. 480,

484 (1965))).

       Second, Apex ignores testimony from Peña that immediately

preceded the portion it highlights:

       "[Apex's counsel:] And you will agree with me that
       in filling out that form, if someone had seen a
       doctor for something minor like poison ivy or went
       to an orthopedic because they got tennis elbow and
       they failed to disclose that, that would not be a
       material change?

       "A.   It would be a material -- it would be a
       misrepresentation if they didn't include it on the
       form. We would make that determination whether or
       not   it    would   be   considered   a   material
       misrepresentation on the form.

       "Q. Fair enough.        It might be a misrepresentation.
       ..."

In the foregoing portion of his testimony, Peña raises the

salient point -- which Apex's counsel conceded -- that the

insurer      determines       whether     an     applicant's         particular

consultation with a physician is material.                  "It is generally

held that an insurer           has a right to know all that the

applicant for insurance knows regarding the state of his

health and medical history."            Thompson, 9 Cal. 3d at 915, 513

P.2d    at   360.    Throughout      its     brief     Apex    cites        several

California cases stating that, when an applicant is ignorant


                                     45
          Case 20-10910-CSS   Doc 510-4        Filed 01/19/21   Page 47 of 64



1180508

of a fact or fails to appreciate its significance, the failure

to   reveal    the   fact     to    the    insurer        cannot     be   deemed   a

misrepresentation.       Indeed, Thompson is one such case.                     See 9

Cal. 3d at 916, 513 P.2d at 36 ("[I]f the applicant for

insurance had no present knowledge of the facts sought, or

failed to appreciate the significance of information related

to him, his incorrect or incomplete                       responses would not

constitute grounds for rescission."); see, e.g., MacDonald v.

California-Western States Life Ins. Co., 203 Cal. App. 2d 440,

451–52, 21 Cal. Rptr. 659, 666 (1962) (concluding that,

because the plaintiff did not know the seriousness of his

heart ailment, his failure to disclose it did not constitute

concealment); Miller v. Republic Nat'l Life Ins. Co., 789 F.2d

1336, 1339–40 (9th Cir. 1986) ("First, there is no breach of

the duty to disclose if the applicant is ignorant of the

relevant information.         ...    Second, there is no breach of the

duty to disclose if the applicant, acting in good faith, does

not understand the significance of the information he fails to

disclose.     ...    A lay person will not be held to the level of

knowledge or understanding that a doctor or other expert might

have.").      But the legal observation Apex highlights from


                                          46
          Case 20-10910-CSS   Doc 510-4      Filed 01/19/21   Page 48 of 64



1180508

Thompson, MacDonald, Miller, and other cases is irrelevant to

the   physician-consultation            representation             in     the     health

statement.     Weber unquestionably knew that in May 2016 he had

recently consulted multiple physicians concerning the AFib

diagnosis.     Because the health statement clearly and directly

prompted Weber about physician consultations, Weber had a duty

to honestly attest to whether he had visited any doctors since

the date he signed the application.               It was left to Protective

to determine whether those physician consultations were for a

minor indisposition or were material to the application. See,

e.g., Cohen v. Penn Mut. Life Ins. Co., 48 Cal. 2d 720, 727-

28, 312 P.2d 241, 245 (1957) ("Defendant did not ask on the

application        for   merely   his        evaluation       of        his     physical

condition, but also for a truthful statement of his medical

history.     ...    Defendant was entitled to determine for itself

the matter of the deceased's insurability, and to rely on him

for such information as it desired 'as a basis for its

determination to the end that a wise discrimination may be

exercised in selecting its risks.'" (quoting Robinson v.

Occidental Life Ins. Co., 131 Cal. App. 2d 581, 586, 281 P.2d

39, 42 (1955) (emphasis added))); Freeman v. Allstate Life


                                        47
          Case 20-10910-CSS   Doc 510-4     Filed 01/19/21   Page 49 of 64



1180508

Ins.    Co.,   253    F.3d    533,    537    (9th    Cir.     2001)    (applying

California law and holding that "[w]here an insured is aware

of her condition, symptoms, or treatment, she is obliged to

disclose them upon request" (emphasis added)).                    In short, the

fact    that   a     particular      physician      consultation       could     be

immaterial does not mean that all such consultations are

immaterial; it was Weber's duty to disclose the consultations

and Protective's duty to determine whether those consultations

would materially affect its offer of insurance.                              Weber's

belief about the seriousness of his condition had no role in

this    assessment      because,      in    the     health     statement,        the

physician-consultation representation is independent of the

same-health representation.

       Protective's assessment as to the materiality of Weber's

May 2016 physician consultations would, of course, depend upon

the    information      it    obtained       after      learning       of      those

consultations, i.e., the reason for Weber's consultations as

detailed in his medical records.                  That is the subject of

Apex's final argument in defense of Weber's misrepresentation.

Apex argues that, even if Protective had been aware of Weber's

physician consultations in May 2016, Protective still would


                                       48
          Case 20-10910-CSS    Doc 510-4   Filed 01/19/21   Page 50 of 64



1180508

have issued the policy at the Table 2 rating and thus that

Weber's     misrepresentation        about    doctors'       visits     was      not

material to Protective.           As we noted at the outset of this

analysis, "'[t]he test [for materiality] is the effect which

truthful answers would have had upon the insurer.'"                    Old Line

Life Ins. Co. of America v. Superior Court of Alameda Cnty.,

229 Cal. App. 3d 1600, 1604, 281 Cal. Rptr. 15, 17–18 (1991)

(quoting Taylor v. Sentry Life Ins. Co. 729 F.2d 652, 655 (9th

Cir. 1984)).       Apex's underwriting expert, Joseph Schlesser,

testified     that    the     Protective     underwriter       who    initially

approved Apex's application, Paula Nicols, was -- like himself

-- an "aggressive" underwriter.              Schlesser explained that an

aggressive underwriter often approves applications without

seeking    every     single    bit   of    medical     information          on   the

applicant that he or she could possibly obtain. Additionally,

he opined, an aggressive underwriter heavily relies on his or

her experience in arriving at the correct rating for an

application rather than strictly following the underwriting-

manual guidelines. Schlesser supported his labeling Nicols an

"aggressive" underwriter by noting that Nicols could have

requested more information or asked Weber to provide a more


                                      49
          Case 20-10910-CSS   Doc 510-4      Filed 01/19/21   Page 51 of 64



1180508

current evaluation of his LBBB before approving the Apex

application but that she chose not to do so because she was

comfortable with the information she had.                        Schlesser also

observed that Nicols did not strictly follow the Swiss Re

guidelines     in   a   couple     of        areas   with     respect         to   the

information Weber provided in the application, with Nicols

being   more    lenient   toward     Weber's         health      than   a     strict

application of the guidelines would have dictated.                      Schlesser

then opined that an aggressive underwriter like Nicols or

himself most likely would have approved Apex's application at

the Table 2 rating even if he or she had been given the

medical records for Weber's May 2016 doctors' visits.

    "[Apex's counsel:] Would you, as a self-described
    aggressive underwriter, then -- would you have been
    comfortable then issuing a policy to Mr. Weber, even
    though he had atrial fibrillation, in light of the
    other medical conditions that you knew about?

    "A.   Yeah.  And mainly because it wasn't chronic
    atrial fibrillation. There wasn't a recommendation
    at that time for any further intervention. That is
    not a major finding.    You look at other factors,
    too. The gentlemen was in very good cardiovascular
    health.

            "....

    "Q. ... What other factors would have contributed
    to you as an underwriter in determining that even


                                        50
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 52 of 64



1180508

    though Mr. Weber had AFib, that you could still
    insure him at the Table 2 rates?

    "A.   Just his cardiac fitness.    He also had a
    resting echocardiogram.   He had no symptoms that
    would suggest further or, you know, significant
    obstructive heart disease."

Schlesser then explained why he believed that Protective

underwriter      Peña   had    misapplied      the     underwriting-manual

guidelines in concluding that Weber's AFib diagnosis would

have required a postponement of Apex's application to await

further evaluation of his newly diagnosed AFib condition.

    "[Apex's counsel:]   ...   So why did you disagree
    then with how Mr. Peña decided to rate Mr. Weber as
    not being insurable anymore because of the AFib?

    "A. I believe he ran the guidelines incorrectly.
    He used --

    "Q.     In what way?      In what way?

    "A. Both manuals say that atrial fibrillation newly
    found   on   exam   should   be   postponed   until
    investigation. That -- the -- both manuals cover
    this, and that is, as I understand it, the many
    years that I've been in underwriting and I've seen
    many occasions of atrial fibrillation. It's put in
    there when we don't have a real good picture. We
    have one EKG, and we have nothing else to go by.

         "If we're looking at May 31st, we have more than
    just a single EKG. We have a stress test. We have
    an echocardiogram. We have notes that say he was
    sent home after the heart rate -- the rapid heart
    rate resolved spontaneously.     He had a follow-up


                                     51
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 53 of 64



1180508

    where he was back into a normal heart rate. So I
    think he interpreted those guidelines incorrectly."

Apex argues that Schlesser's testimony presented an issue of

fact as to whether Weber made a material misrepresentation on

the health statement because he stated that the medical

records from Weber's May 2016 doctors' visits reflected that

Weber's AFib was not serious and that, therefore, at that

time, Nicols would have approved Apex's application at the

Table 2 rating.       Because "the true facts, if known, would not

have made the contract less desirable to [Protective]," Apex

contends,       Weber's       misrepresentation            about      physician

consultations was not "material" to its approval of the

policy.     Thompson, 9 Cal. 3d at 916, 513 P.2d at 360.

    Schlesser's testimony is Apex's most compelling evidence,

but Protective contends that his testimony is both legally and

factually     flawed.         Protective        argues     that    Schlesser's

testimony is legally flawed because he testified as to how he

would interpret the underwriting manuals rather than how

Protective would have done so.               Because materiality "is a

subjective     test    viewed    from     the    insurer's        perspective,"

Superior Dispatch, Inc. v. Insurance Corp. of New York, 181

Cal. App. 4th 175, 191, 104 Cal. Rptr. 3d 508, 520 (2010),

                                     52
          Case 20-10910-CSS    Doc 510-4   Filed 01/19/21   Page 54 of 64



1180508

Protective contends that Schlesser's opinion about the proper

way to read the underwriting manuals is irrelevant.                    However,

as Apex observes, if expert testimony was irrelevant to a

determination of materiality, "then there would be no need for

a trial in any insurance [rescission] case because the insurer

would just announce 'what it would have done' and that would

be the end of every dispute."              Apex's brief, p. 58.         Indeed,

the California Supreme Court has stated that "the trier of

fact is not required to believe the 'post mortem' testimony of

an insurer's agents that insurance would have been refused had

the true facts been disclosed."              Thompson, 9 Cal. 3d at 916,

513 P.2d at 360.       In any event, as the foregoing summary of

Schlesser's     testimony      relates,      Schlesser      did   address   his

evaluation     from   Protective's         perspective       by   specifically

positing what he believed Nicols would have done if she had

been made aware of Weber's May 2016 doctors' visits at that

time.   Protective's first objection to Schlesser's testimony

is therefore without merit.

    Protective also argues that Schlesser's testimony is

based on two inaccurate factual premises and therefore must be

rejected.        First,       Protective      contends       that     Schlesser


                                      53
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21    Page 55 of 64



1180508

mistakenly     asserted       that   Protective's        evaluation           of   the

application must be viewed as of May 31, 2016.

      Schlesser testified:

      "A.    When presented all the information as of
      May 31st, we have to take -- remember when we are
      looking at a point in time, people have episodes of
      rapid heart rate that are spontaneously resolved and
      never come back again.

      "[Protective's counsel:]             Was his resolved?

      "A.   As of May 9th, yes.

      "Q.   Was it resolved in June?

      "A. In June, they did a Holter monitor or a ZIO
      patch, and it showed that he was -- he had a rapid
      heart rate 22 hours out of 61.

      "Q.   That doesn't [seem] very resolved, does it?

      "A. Well, as of May 31st, that's the information
      you have to go by."

      Protective     contends        that    Schlesser's         assumption         of

May   31,    2016,   as   the    correct       date     for     evaluating         the

materiality of Weber's misrepresentation is erroneous because,

even though Weber signed the amendment on May 31, 2016,

Protective did not receive the amendment until June 23, 2016.

Consequently, Protective maintains, if Weber had indicated in

the amendment that he had consulted physicians, Protective

would have requested all of Weber's medical records up to

                                       54
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 56 of 64



1180508

June 23, 2016. This would have meant that Protective would

have seen the medical records from Weber's visit to Dr. Gang

on June 8, 2016, which showed that Weber was in AFib during

that visit, that Dr. Gang prescribed the blood thinner Xarelto

to Weber, that Weber was given a ZIO patch to further evaluate

his AFib, and that Weber "was going to give [an ablation]

serious consideration."         Protective also would have seen the

results from Weber wearing the ZIO patch in June 2016, which

showed that, over a three-day period, Weber was in AFib 61

percent of the time, and that his longest stretch of being in

AFib was 22 hours and 36 minutes.              Protective further would

have seen that, based on the ZIO patch results, Dr. Gang

recommended that Weber undergo an ablation. Protective argues

that it is undisputed that, if Weber's June 2016 medical

records are considered, Protective would have reissued the

policy at a higher premium rate.            Indeed, Schlesser admitted

that Weber's medical records from June 2016 showed that his

AFib had not, in fact, resolved and that this would have

entirely changed Protective's materiality evaluation. 4

    4
     In his testimony, Schlesser acknowledged that "if we're
looking on June 21st and saying there's been no change in
health insurability from what's described in the application,
what was described in the application is now completely
                                     55
          Case 20-10910-CSS   Doc 510-4    Filed 01/19/21    Page 57 of 64



1180508

      However, just because Protective would have had access to

the June 2016 medical records because it happened not to

receive the amendment until June 23, 2016, does not mean that

it could use that information in evaluating whether Weber had

made a material misrepresentation in the amendment.                             Apex

argues -- correctly, we believe -- that Weber cannot be held

responsible for information he could not have known as of the

date he signed the amendment.             "It would be 'patently unfair'

to allow the insurer to avoid its obligations under the policy

on the basis of information that the applicant did not know

...."     Miller, 789 F.2d at 1340.          Obviously, Weber could not

have known on May 31, 2016, the information discovered during

his   June   2016   doctors'     visits      because        they   had    not   yet

occurred.     "A representation is false when the facts fail to

correspond with its assertions or stipulations."                         Cal. Ins.

Code § 358.     The facts corresponding to a representation are

those that exist at the time the representation is made.5


different."
      5
      Section 356, Cal. Ins. Code, provides: "The completion
of the contract of insurance is the time to which a
representation must be presumed to refer." However, § 356 was
not discussed or argued by the parties at trial or on appeal.
Therefore, its potential implications have no bearing on this
case.
                                     56
          Case 20-10910-CSS   Doc 510-4      Filed 01/19/21   Page 58 of 64



1180508

Therefore,      the   information    discovered          about      Weber's      AFib

condition in June 2016 is irrelevant to whether Protective was

permitted to rescind the policy based on the representations

Weber made in the amendment he signed on May 31, 2016.

Accordingly, the fact that Schlesser based his assessment from

the vantage point of May 31, 2016, did not invalidate his

testimony.

    A more valid objection to Schlesser's testimony concerns

what the record reflects about Weber's AFib condition in

May 2016.       Schlesser's testimony was based on the premise

that, as of May 31, 2016, Weber's AFib had resolved.                           As we

have already recounted, Schlesser testified that "[t]here

wasn't     a   recommendation      at     that      time      for   any       further

intervention." More specifically, Schlesser also testified:

         "As of May 31st, he had one episode of rapid
    heartbeat. It resolved on its own, and he was sent
    home by a doctor with an Aspirin. And he followed
    up the following week by another doctor -- I'm sorry
    -- with a cardiologist. At that time his heart was
    back into what's called normal sinus rhythm."

    Protective contends -- and we agree -- that Schlesser's

premise is flatly contradicted by Weber's May 2016 medical

records.       Instead, those medical records show that Weber's

doctors were encouraging, and that Weber was seeking, further

                                        57
          Case 20-10910-CSS        Doc 510-4     Filed 01/19/21   Page 59 of 64



1180508

treatment for his AFib.              It is true that during Dr. Burnam's

physical evaluation of Weber in the ER on May 6, 2016,

Dr. Burnam confirmed that Weber's AFib was not persistent and

concluded     that    it     was     sufficient        for    the    time    being   to

prescribe aspirin as a blood thinner to Weber.                          But, on that

visit Dr. Burnam and Weber also discussed further treatment

options, including the possibility of Weber undergoing an

ablation procedure.            It is true that during Weber's May 9,

2016, follow-up appointment with Dr. Burnam, an EKG showed

that    Weber's      heart     was     in      normal     sinus     rhythm.        But,

Dr. Burnam's notes specifically reflected that he and Weber

again discussed further treatment options and that Weber "was

going to strongly consider" undergoing an ablation.                           To that

end, during that appointment Dr. Burnam gave Weber a referral

to Dr. Gang, an AFib subspecialist.                          Additionally, after

talking to Dr. Burnam that day, Dr. Fink entered a note in

Weber's medical file confirming that Weber "will be seeing

Dr. Eli Gang."        After speaking with Weber on May 19, 2019,

Dr.    Fink   entered      a   note      in      Weber's      medical       file   that

reiterated that Weber "is referred to Dr. Gang."                         Those facts

show that Apex is simply incorrect in arguing that the only


                                            58
          Case 20-10910-CSS       Doc 510-4   Filed 01/19/21    Page 60 of 64



1180508

evidence from that time supporting that Weber was going to see

Dr. Gang was Weber's "cryptic handwritten notes" about his

AFib   condition       and    a   May   10,    2016,      note       referencing    an

appointment with an "unnamed doctor" in June 2016.                              Apex's

brief, pp. 48, 21.           Weber's notes are certainly corroborative

evidence, but the medical records alone -- which Protective

would have requested had it been aware of Weber's May 2016

physician consultations -- plainly indicated that Weber's

doctors had encouraged, and that Weber was going to seek,

further treatment from an AFib subspecialist. In other words,

the actions of both Weber and his doctors in May 2016 belied

any notion that Weber's AFib had "spontaneously resolved."

Based on this information, the only reasonable conclusion is

that Protective would have postponed the application to await

further     developments          regarding      Weber's         AFib       condition.

Waiting would have revealed the subsequent developments in

June 2016 we previously discussed, and Schlesser conceded that

information from June and beyond would have required:                           (1) a

postponement      of    the       application       and        (2)    the    ultimate

reissuance of the policy at a higher rating.                          Thus, because

Schlesser's assessment was based on the erroneous assumption


                                         59
          Case 20-10910-CSS    Doc 510-4    Filed 01/19/21   Page 61 of 64



1180508

that Weber's May 2016 medical records reflected that his AFib

condition had spontaneously resolved, his testimony did not

provide substantial evidence that Protective nonetheless would

have issued the policy at a Table 2 rating if it had been made

aware of Weber's May 2016 physician consultations at that

time. Accordingly, Weber's misrepresentation concerning those

physician     consultations        unquestionably            was   material    to

Protective.

    In     sum,    the    amendment        was    not    ambiguous      and   the

representation      in   the      health      statement       about    physician

consultations was separate from the representation that the

applicant was in the same health.                 Therefore, because Weber

indisputably knew he had consulted multiple physicians in May

2016 and yet signed the amendment on May 31, 2016, without

disclosing     those     consultations,          Weber   misrepresented       his

medical history to Protective.              Furthermore, because the May

2016 medical records revealed that both Weber and his doctors

believed he needed further treatment for his AFib condition,

Weber's misrepresentation clearly was material to Protective's

policy offer to Apex.            Accordingly, we conclude that the

record unequivocally demonstrated that Weber made a material


                                      60
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 62 of 64



1180508
misrepresentation to Protective by signing the amendment on

May 31, 2016, without revealing the fact of his multiple

physician consultations during that month. Because Protective

demonstrated that Weber made a material misrepresentation and

Apex failed to introduce substantial evidence to the contrary,

Protective was entitled to rescind the policy, which was a

complete defense to Apex's claims of breach of contract.

Thus, the trial court erred in denying Protective's motions

for a judgment as a matter of law.

                              IV.   Conclusion

    For the reasons discussed above, Protective was entitled

to a judgment as a matter of law on Apex's claim of breach of

contract, and the trial court erred by submitting this claim

to the jury for consideration. Accordingly, we reverse the

judgment in favor of Apex on the breach-of-contract claim and

render a judgment as a matter of law in favor of Protective.

Because of this Court's resolution of the issues, we pretermit

discussion of the parties' arguments pertaining to the jury

instructions.




                                     61
          Case 20-10910-CSS   Doc 510-4   Filed 01/19/21   Page 63 of 64



1180508

    REVERSED AND JUDGMENT RENDERED.

    Bolin, Wise, Bryan, Sellers, and Stewart, JJ., concur.

    Parker, C.J., dissents.

    Mitchell, J., recuses himself.




                                     62
            Case 20-10910-CSS                                       Doc 510-4        Filed 01/19/21         Page 64 of 64



                                                                                     APPENDIX


           /•\
        Protective.
                1 1 fti (! rloi > iur : Can^ "*>>

                                                                                                                                BLCCC
                                                        AMENDMENT TO APPLICATION WITH HEALTH STATEMENT
 o      NAME OF INSURED AL                            WEBER,   JR                                            POLICY B007ii67l7
 a
 "      The application to PROTECTIVE LIFE INSURANCE COMPANY -for the policy named above Is hereby
 r      amended by the undersigned to conform in every respect to any and all changes indicated below:
 5
 •4-
         Amount of Insurance:                          Plan of Insurance:                              Premium Payable:
 I
 a
                $10,000,000                            CUSTOft CHOICE UL    10                             $83,771 .75 AHHUALLV

        Other Changes:
            Planned Periodic Premium shall                            be as stated   above.

            I    understand that the premium rate payable for each $I»OCO
            of coverage has been                         Increased due to underwriting risk
            factors .




       HEALTH STATEMHIT:                            I represent that I have not consulted any physician or other practitioner since the
       date of my medical examination (or date I signed the last application with Protective Life insurance
       Company, if no modical examination was required). It Is further agreed that, except as slated above, all
       insured persons are in the same health as thai stated in the last application, or medical examination with
       Protective Life Insurance Company.
       it Is agreed by the undersigned that the ohangoo shown abovo shall be an amendment to and form
       a part of the appilcation and the policy, and that the changes shall be binding on any person who
       shall hovo or claim any interest in tho policy. A copy of thio form ohnil bo ao valid as the
       original.     /I /

b      mmi
                                                         1/            Um If**                         dA-Vi                      J-Af
a
                                       m                   'Jiat
8
53
§
g
                                                                                       (1
12
                                                                                                                181   Au          Ot,
8
£                                                                                                                                         06
S                                                                                                                                         23
                                                                                                                           o^             16
3
        3
                                                                                      ar-
->


£
2                                                     COPY TO BE RI TURNED TO COMPANY AFTER COMPLETION
£                                                                                                                                         09
a
                                                                         IMPORTANT NOTICE                                                 12
       If any change Is incorrect or incomplete, correct Information should he written on this form. If any change
|      is made, the policy and this form must be returned lo the Company. No Insurance will toko effect until
       such changes have been reviewed and accepted by the Company.

       A -447 3-D2
